Energy infrastructure priorities for 2020 and beyond (short presentation)
The next item is the report by Francisco Sosa Wagner, on behalf of the Committee on Industry, Research and Energy, on energy infrastructure priorities for 2020 and beyond.
Mr President, firstly I would like to thank the shadow rapporteurs for the fruitful help they have given me in drafting this report. I would also like to extend the same comments to the other Members, fellow Members from the Parliamentary committee.
Sixty years ago, the European Coal and Steel Community was created, and there is no better way of commemorating this event now than by discussing energy infrastructures in Europe.
Today, the objectives of the European Union's policy are clear - the common European internal market, the drive for renewable energy as a means of or instrument for fighting against climate change, security of energy supply and diversification of energy sources.
In the Treaty of Lisbon, one title, Title XXI, is devoted to energy, and it sets out the commitments that I have just mentioned, as well as endorsing the interconnection of energy grids. Well, the goal of the report we have drafted is to improve those energy infrastructures that, in the opinion of the European Commission, are outdated and poorly interconnected. For example, the generation of wind energy in the North Sea and Baltic Sea is increasing spectacularly, and with the immense renewable energy potential in southern Europe and North Africa we find ourselves up against problems relating to large-scale electricity storage and the recharging needs of electric vehicles, as well as many other urgent issues.
It is impossible to tackle all of this if we do not design new grids and new connections, both within the European Union and in third countries. This is why in coming years we will have to make progress in determining the infrastructure we need: a) establishing the criteria that will make it possible to select projects that are of interest to Europe; b) eliminating 'energy islands'; c) ensuring that these projects are carried out within reasonable timescales, and mediating to find ways of resolving the conflict-ridden subject of authorisation and permit procedures in the Member States; and d) ensuring funding that will attract and stimulate private investment, without prejudice to whatever public support may be necessary.
Energy efficiency and saving, as well as smart grids, are pivotal ingredients in the new kind of design contained in the report, because we believe that by reducing energy demand we can reduce our dependency on imports, which will have a knock-on effect on our infrastructure requirements.
The fundamental concern of this report from the very outset has been the processing of permits and authorisations to enable the required work to be carried out. At the moment, projects drag on endlessly. This happens due to people's opposition to seeing turbines or other kinds of facilities springing up in their neighbourhoods. We feel that this conflict could be solved by providing early public information and setting up a warning system for cases in which a country's authorities do not deal with an application within a reasonable amount of time.
We are up against ambitious objectives, and this calls for everyone to be involved. In this regard, the industry companies, who are rightly calling out for a stable regulatory framework as the best way of assuring financing for their efforts, are of fundamental importance.
Until now, the European Union's energy policy, both outside and within its borders, has lacked any decisively European impetus. Europe must speak with one voice, which must be clearly audible and ring out loudly in the vaults of the European building, because it is our very energy fragility that must give us the strength to build a Europe that is solid and vigorous in terms of energy, and a worthy successor, in this anniversary year, to the great invention of the European Coal and Steel Community (ECSC), which was our very origin.
(LV) Mr President, we are all used to making choices. We make choices when we buy soap or televisions, and when we select which mobile-telephone operator to use. As consumers, our ability to make these choices gives us the lowest prices possible, because that is competition. However, there is one field in which we in Europe are very often deprived of this competition, these choices. That is energy - electricity and gas. Why do many consumers not have the ability to make these choices? The reason is that in Europe, we lack the infrastructure and the interconnections to allow for the existence of such a market in which consumers can make a choice.
With this report the European Parliament clearly declares that European residents and consumers must be able to exercise a choice not only between soaps, but also of energy in the electricity and gas market. By creating this infrastructure, we shall give consumers choices and the lowest prices possible. Thank you for your attention.
(PT) Mr President, the upgrading and renewal of energy infrastructure are essential factors for achieving the targets of sustainable and intelligent growth which we are seeking with the Europe 2020 strategy, and for the energy security we need.
It is imperative that all regions are involved in this challenge. In order for this to happen, the incentives established in the regulatory systems must be improved, specifically those which apply to higher-risk projects and more innovative projects, such as those which are being developed in the Azores in the field of renewable energy.
The regions must be involved in the design and implementation phases of projects, in the definition of priorities and in project development and execution, because this will guarantee better results and, thus, a better defence of European interests. The current economic situation accentuates even more the need to adopt an innovative and integrated approach to energy issues in order that all economic, environmental and social aspects may be taken into consideration.
It is essential that we do not lose sight of the medium- and long-term effects in the quest to assure all European citizens a safe, sustainable and affordable energy supply.
(SK) Mr President, the Treaty of Lisbon offers a specific legal basis for the development of the European Union's energy policy, which must be used appropriately for the modernisation, improved interconnection and adjustment of the Union's energy infrastructure with a view to achieving the energy and climate objectives for 2020.
In my view, security of supply and the strengthening of solidarity between Member States in the field of energy can be achieved through cohesion policy. In particular, European territorial cooperation provides new opportunities for cross-border cooperation, facilitating, for example, interconnections between local and regional energy sources and large energy networks. The coordination of energy infrastructure projects at local, regional and European level is essential in order to ensure the proper interconnection of networks and to maximise the efficiency of funding, regardless of whether it has come from regional or European sources.
(PT) Mr President, the importance of developing energy production and setting priorities for energy infrastructures for 2020 or beyond cannot be emphasised strongly enough. However, as energy is a strategic area which demands high investment, those regions and countries with more fragile economies find it difficult to keep up with innovations, and therefore complete liberalisation in this matter could lead to greater social inequality, greater asymmetry and greater energy poverty.
Therefore, three measures are required that seem essential to us: maintaining public policies in the field of energy, with the precise objective of ensuring access for all regardless of their circumstances; maintaining strong public companies and public sectors, which will also allow regions and countries with difficulties to innovate, expand and receive support; and ensuring that all people have access to energy, preventing energy poverty and the difficulty of millions of families in accessing energy and heating for their houses.
(GA) Mr President, firstly may I commend the rapporteur for the excellent speech he gave on energy and what we have to do between now and 2020.
The rapporteur used a phrase which is very important. He said 'the European interest'. It is about time we started thinking about the European interest, not the Member States' interest, not the global interest, but the European interest.
The sooner we become self-sufficient in terms of energy, the better we will be able to contribute to the entire world. Certainly we need a Europe-wide grid, not in 2050, but as soon as possible. We need renewable energy - wind, wave, tidal, bio, solar. All of these are within our remit. We have to develop these. Also if we have fossil fuels within Europe, let us develop them. The sooner we wean ourselves off fossil fuels coming from other regimes, the stronger we will be in Europe and the greater chance we will have of creating a sense of Europe - one voice, one Europe - and then we will be able to convert the world.
(SK) Mr President, the European Parliament has already adopted a European Union energy policy concept. Numerous approved measures setting out European energy interconnection routes are likely to be implemented even after 2020. Nevertheless, it may certainly be a useful exercise to look at the more distant future of the European Union's energy infrastructure.
New technologies and new types of energy sources also place new demands on energy distribution, and the current networks are not always able to transmit new types of energy. In this context, a qualified, expert view of EU energy infrastructure technology beyond 2020 may provide a useful basis for the policymaking of European institutions, as it will help in the forecasting of the financial capacity needed to secure the energy potential for the European Union's economic growth, especially in the future. From this perspective, in my opinion, this could be an interesting concept.
Member of the Commission. - Mr President, the Commission very much welcomes this own-initiative report on energy infrastructure priorities for 2020 and beyond. It is a topic that is of course very high on the agenda and I would like to thank the rapporteur and the shadow rapporteurs for their commitment and constructive cooperation.
Energy networks are at the heart of our energy system. Without secure intelligence and sustainable energy networks we cannot meet our climate goals and our energy targets in Europe.
Within the next decades our energy system will therefore need to go through a deep transformation process that will bring huge challenges but also opportunities in the way we generate, transport, distribute and consume energy. In almost any possible future scenario, energy infrastructures will play the key role as a catalyst enabling us to meet our emission reduction objectives.
Furthermore, as the European Council in February confirmed, they will also be crucial in ensuring that solidarity between Member States becomes operational, that alternative supply routes materialise and that renewables will develop.
The new EU energy infrastructure policy is needed to change the way in which networks are planned and developed in the European Union. This is why the European Parliament's own-initiative report on energy infrastructure is so timely and important.
In November last year the Commission adopted a communication outlining our vision for such a new policy, the strategies and priorities to be pursued, and I would like to recall here what is needed.
We need to build grids connecting the huge offshore wind energy potential in the northern seas to consumption centres in northern and central Europe. We need to diversify our gas supplies, sources, counterparts and routes with the construction of the southern corridor. We need to develop interconnections in south-western Europe with a view to integrating renewable energies and increasing the flexibility of gas flows in the region. We need to fully integrate the Baltic electricity and gas market into the European market, thus ending the isolation of energy islands, and we need to strengthen the regional network in central-eastern and south-eastern Europe.
We need now to move from priorities to concrete projects of European interest, from plans on drawing boards to consultation, permit granting, financing and construction on the ground, and that is why our forthcoming legislative proposal on energy infrastructure will be so important.
An essential element when implementing infrastructure policies is ensuring financing. It is estimated that over EUR 200 billion are needed in the coming years, and not all this investment will just happen by itself.
Last week, as you know, the Commission adopted our proposal for the next multiannual framework; it provides for EUR 9.1 billion to be dedicated to energy infrastructures for the period 2014-2020 as part of a common infrastructure fund. This acknowledges the need for specific EU funding for energy infrastructures in order to deliver on our common energy and climate targets but also to ensure continued and secure supply of competitive energy to all European citizens.
The Commission warmly welcomes the European Parliament's support for a fund such as outlined in your resolution on the MFF. The Commission also appreciates the recommendations, including in the report discussed today, regarding the prioritisation of energy infrastructure projects, the acceleration of permit-granting procedures and better involvement of interested stakeholders as well as the regulation of cross-border infrastructure and financing.
We will take all this into due consideration in the process of developing the forthcoming legislative proposal for a regulation on energy infrastructure development, which is scheduled for the autumn of this year. We look forward to cooperating with the Parliament on this new proposal and to your support in the efforts to develop the grids Europe needs for 2020 and beyond.
The debate is closed.
The vote will take place on Tuesday, 5 July 2011.
Written statements (Rule 149)
The European energy and climate strategy must combine a competitive economy with the security of energy supply and environmental concerns. In order to attain the proposed objectives, strong investment in energy infrastructures is fundamental. I welcome the proposal to set up a European connection mechanism contained in the Multiannual Financial Framework 2014-2022 adopted by the European Commission. The Connecting Europe Facility aims to expedite the development of infrastructure in the fields of energy, transport and information and communication technology with a budget of EUR 40 billion for the 2014-2020 period. I would draw particular attention to this mechanism in terms of its support for the islands and outermost regions, such as the Canary Islands, Madeira, the Azores and the French overseas departments, whose specific requirements in terms of energy infrastructure must be taken into account.
Infrastructure priorities should promote the creation of optimal energy networks within the EU common market. The report focuses on the principles which are to be retained, such as the environment and combating climate change, effective transmission and energy saving, competition and solidarity, security of supply, funding, cooperation between agencies and a 10-year planning period. On this basis, market forces are supposed to create a common market infrastructure themselves, in agreement with Member States. I do not believe this can lead to optimal solutions. What we need is a vision and a project agreed with the Member States.
I have several things to say about the report. First of all, in paragraph 5 the rapporteur warns against the development of an infrastructure between the EU and third countries, because this could increase the risk of leakage of CO2 emissions. I do not agree. European networks must be ready to receive energy from external sources and to export it. Interference by the Commission in this matter is not compatible with the principles of the WTO.
Secondly, European infrastructure should take into account the existence of time zones and also climate zones.
Thirdly, the transmission of wind energy from north to south requires special new networks, not only from the North Sea but also from the Baltic.
Thank you.
The main challenge in the energy industry will be to guarantee affordable, safe and sustainable energy for all EU citizens. However, we cannot expect significant success as long as we do not have an efficient and sufficiently flexible energy infrastructure. I agree with the notion that the EU has to treat diversification as a priority.
As is emphasised in the report, the density of energy transport networks is inadequate in South-East Europe. It is a European interest to decrease the unilateral exposure of the area by providing alternative supply and transit routes, to increase market liquidity and to facilitate appropriate competition between different energy sources. In the light of this, I see it as a great improvement that the report identifies the criteria to be observed by priority investments if they expect EU assistance. These criteria include diversification of transit routes and resources, the increase in market integration and liquidity, the elimination of energy islands and network integration of renewable energy. I agree that in addition to purely economic indicators, the assessment must also take into consideration socio-economic factors. Finally, I would like to touch upon financial resources. The Commission estimates that energy transport alone requires an investment of EUR 200 billion by 2020. As EU sources are only expected to cover a fraction of the total financing requirements, it is of paramount importance to create a stable regulatory environment and new, innovative financing instruments with a view to prompting the private sector to invest in this field.
The external dimension of EU energy policy is one of the priorities of the Polish Presidency. Integrated and secure energy networks are a key requirement not only for the aims of EU energy policy, but also for its economic strategy. The EU needs a fully functioning internal market in this area.
In accordance with the report's provisions, the construction of an internal energy market should be completed by 2015, which will ensure the free movement of gas and electricity between the countries of the EU, and also connect energy islands to the infrastructure. In view of the growing demand for imported fuels, the EU is creating a common energy policy to avoid future crises similar to those which took place last year. New transmission routes and interconnectors between countries, and the search for alternative fuels, sources and supply routes are to form the basis of energy safety and solidarity between its members.
Poland forms an important part of this system, but its energy infrastructure is in a state of gradual decay. Polish power stations and transmission and distribution networks are suffering from a lack of funding of over 70%. In Poland, where the economy is based on coal, it has been possible to exploit native fossil fuel resources, such as, for example, coal, and also shale gas. In Poland, over 90% of electricity is generated from coal. Mines are profitable, which is the exception in the EU.
Guaranteeing energy security for the EU Member States is one of the most important challenges facing the EU. For many years we have been debating the prospects for solving this problem. Meanwhile, the main objective, namely independence from Russian exports, has still not been achieved. In order to change this state of affairs, the EU needs considerable investment in energy infrastructure. The construction of new transmission networks is essential. Our priority must be the construction of the Nabucco pipeline and the North-South pipeline. Implementing these ventures will gain us independence from Russian blockades and energy blackmail. At the same time, it will contribute to a lowering in gas prices and will strengthen competition in national economies. The construction of these routes will also be an expression of European solidarity in the field of energy, which is very necessary in the recent difficult period the EU has been experiencing. Another immensely important aspect contributing to the independence of Europe in the energy field is the creation of the so-called Polish section of the Odessa-Brody oil pipeline. Its construction would allow the transfer of Caucasian oil to Central and Eastern Europe. At the same time, there would be an increase in competition and a reduction in price. This investment is also included in the objectives of the Eastern Partnership in the field of common energy initiatives. Also, the report as a whole does not pay sufficient attention to financial support for the construction of further hydrocarbon storage. Construction is essential to extend the safety period to a minimum of 120 days.
It matters a lot to us how our energy policy and infrastructure are shaped in the future. It is conspicuous that there is increasing competition between Member States concerning energy policy. This is why we need to develop and modernise our infrastructure constantly. We must try to keep national fragmentation to a minimum. We need to pay particular attention to the Member States which are dependent on a single provider.
I would like to highlight here the vulnerability of Central European countries where gas supply is concerned. We need to take this into consideration in future infrastructure development so that we can eliminate it to some extent. We can see positive results in the North-South connection as well, which is a definite improvement. We must build networks that operate efficiently, while taking into account in particular solidarity between Member States. The issues of economic prudence and energy efficiency are of key importance as well. The EU is especially dependent on a few energy sources, which is why we have to manage our existing resources wisely. I think that it is very important for Europe to create a common market, and this report will assist us in this. It is unfortunate, however, that the report does not deal with the gas infrastructure in depth. The issue of regional cooperation must be emphasised more. Annex IV to the report by Mr Vidal Quadras, already adopted in the voting for the security of gas supply, may help us in this regard.
I think that the current portfolio of energy-generating sources needs to be changed by focusing on a number of renewable energy sources. This is why I am calling on Member States to adapt their infrastructure to the energy mix required to meet the targets set by the EU for renewable energy sources, cutting greenhouse gas (GHG) emissions and promoting energy efficiency. Considerable investment needs to be made in the energy infrastructure to achieve this target by 2050 (roughly EUR 200 billion). Failure to make this investment would entail the following: a much higher cost in terms of environmental deterioration and an increase in energy prices and in energy insecurity and dependency. Significant risks are associated with the energy infrastructure: operational (for example, congestion and discontinuity of supply), natural (for example, earthquakes and floods), environmental (for example, pollution, and habitat and biodiversity loss) and anthropogenic/political (for example, risks associated with security and terrorism). Member States should map the risks as a tool for making decisions and monitoring the results from creating and improving smart, interconnected grids. Modernising national energy grids and interconnecting them in a super smart grid could provide a stable, secure flow of affordable energy for the public and create a number of green jobs.
The Commission Communication published in November 2010, 'Energy infrastructure priorities for 2020 and beyond', addresses the main challenges facing the EU's electricity and gas infrastructure, which will help achieve a single energy market and a high level of energy supply security. The obsolete TEN-E instrument obviously needs to be replaced with new legislation on energy security and infrastructure, which should produce solutions for the necessary funding as well. More than EUR 200 billion are required by 2020 for gas pipelines and electricity grids alone. The report from the Committee on Industry, Research and Energy is aimed in particular at presenting the European Parliament's position regarding the expected new legislative proposal. First of all, it confirms the four priority corridors for electricity and the three corridors for the gas sector, while also suggesting a way to make the most of the limited financial resources. This is done mainly through clear rules for acquiring the status of a 'project of European interest' for which even public funding can be obtained. I welcome the detailed criteria drawn up for projects with European aspects, which will help increase the level of market integration, eliminate shortcomings in interconnections and end dependence on a single supplier. 'More Europe' in the energy sector means more solidarity in Europe and more benefits for citizens.
Energy security has recently become a fashionable and popular buzzword repeated in all institutions of the EU. It means not only access to the raw materials for producing energy, but also a functioning infrastructure for transmission and distribution. The Treaty of Lisbon has only recently indicated a need for building energy solidarity in Europe in this field. This should be exploited and long-term, strategic plans for infrastructure should be put in place. In particular, we need to increase the capacity of energy links between EU Member States and to build alternative, strategic routes. Interconnectors should form a key part of the energy puzzle. They allow free transfer of hydrocarbons between Member States. They are protected against the threat of energy blockades by exporting countries and they make energy price stability possible. That is why it is extremely important for the EU to provide financial support for the construction of this type of project. Investment in energy security is also a commitment to the development of new technologies. They make it possible to reduce intervention in the natural environment and enable better exploitation of conventional energy sources, such as coal. This is also why, in spite of a restrictive climate policy, the EU should actively promote carbon capture and storage (CCS) projects, especially those in countries where coal forms a significant part of energy production.